DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (U.S. PG Pub # 20150048574).

Regarding claim 1, Seki discloses a seal ring (fig 41) (2000) configured to be attached to an annular groove provided on an outer periphery of a shaft (4100) and seal an annular gap between the shaft and a housing (gap between shaft and 5000) rotating relative to each other to maintain fluid pressure in a sealed region in which the fluid pressure is configured to change (abstract),

the seal ring is configured to be in close contact with a lateral-wall surface on a lower pressure side of the annular groove (2000 in contact with lateral-wall surface on the left side of fig 41) and slide against an inner peripheral surface of a shaft hole in the housing (2000 slides against inner surface of hole in 5000) into which the shaft is to be inserted (fig 41), wherein

the seal ring has, on an outer peripheral surface side thereof, a pair of recessed parts (as seen in examiner annotated fig 40 below) extending in a circumferential direction on both sides in a width direction thereof to form a projection part between the pair of recessed parts (as seen in examiner annotated fig 40 below), and has a plurality of ribs connected to the projection part (as seen in examiner annotated fig 40 below) and extending to lateral surfaces of the seal ring at intervals in the circumferential direction inside the pair of recessed parts (as seen in examiner annotated fig 40 below), and

a plurality of ribs arranged on a sealed region side among the plurality of ribs have lateral-wall surfaces (as seen in examiner annotated fig 40 below) on an upstream side in a relative rotation direction of the housing with respect to the shaft, each of the lateral-wall surfaces having inclined surfaces inclined from the upstream side to a downstream side in the relative rotation direction of the housing from the projection part toward the lateral surfaces of the seal ring (as seen in examiner annotated fig 40 below).

Regarding claim 2, Seki discloses the seal ring, wherein each of the plurality of ribs gradually narrows toward the lateral surfaces of the seal ring from the projection part (as seen in examiner annotated fig 40 below, ribs is thicker at the base and thinner at the end).

    PNG
    media_image1.png
    420
    570
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675